11 KIMBALL, J.,
concurring in the result.
I write, separately to express grave concern over the allegations of solicitation of campaign ticket sales by a member of the judge’s staff. A comprehensive review of the record however reveals no testimony from the employee as the employee is now deceased. Further the remaining testimony reflects sketchy recollections from witnesses regarding the actual accounts of the solicitations by the employee and fails to rise to the level of clear and convincing evidence regarding this charge. Therefore I am compelled to concur in the result.